Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) embroidered net trimmings, galloons, ornaments, and laces at 75 percent under paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Abstract 12555 followed; (2) shawls and trimmings in chief value of artificial silk as articles in chief value of compounds of cellulose at 60 percent under paragraph 31, Abstract 37230 followed; (3) artificial flowers at 60 percent under paragraph 1419, Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) followed; (4) hats in chief value of silk at 60 percent under paragraph 1210; (5) hats in chief value of straw at 60 percent under paragraph 1406; (6) bands, braids, hats, trimmings, and ribbons in chief value of cellulose filaments at 60 percent under paragraph 31, Aniberg v. United States (T. D. 46204) followed; and (7) fur felt hats at the appropriate rate according to value, plus 25 percent ad valorem under paragraph 1427, Abstract 10245 followed.